EXHIBIT 10.20
ANIXTER INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
RESTATED EFFECTIVE JANUARY 1, 2009
SECTION 1
PLAN HISTORY
     1.1 Establishment of the Plan. Anixter Inc., a Delaware corporation (the
“Company”), originally established the ANIXTER INC. SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN (the “Plan”) effective as of August 4, 2004. The Plan was
amended and restated effective January 1, 2006, and has been subsequently
amended from time to time to reflect Company directives and to comply with
changes in applicable law, including Section 409A of the Code. This restatement,
effective January 1, 2009, consolidates all other prior amendments, updates
references and makes nonsubstantive changes to the Plan.
     1.2 Description of the Plan. The Plan is intended to constitute a
nonqualified deferred compensation plan which, in accordance with ERISA
Sections 201(2), 301(a)(3) and 401(a)(1), is unfunded and established primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees. The Plan is intended to meet the
requirements for effective deferrals of compensation under, and otherwise comply
with, Section 409A of the Code and shall be operated in good faith compliance
with Section 409A of the Code and the regulations promulgated thereunder.
     1.3 Purpose of the Plan. In addition to the description of the Plan as set
forth in subsection 1.2 above, the primary objective of the Company in
establishing this Plan is to provide supplemental retirement income to certain
employees of the Company in addition to that provided through all other sources.
SECTION 2
DEFINITIONS
     2.1 Definitions. Whenever used in the Plan, the following terms, when
initially capitalized, shall have the respective meanings set forth below.
Initially capitalized terms used in the Plan and not set forth below shall have
the meanings ascribed to such terms under the Anixter Inc. Pension Plan as
amended and restated from time to time.
     (a) “Accrued Normal Benefit” means the product of (A x B), where A is the
Participant’s Normal Benefit and B is a fraction the numerator of which is the
Participant’s total months of Benefit Accrual Service and the denominator of
which is 60.
     (b) “Actuarially Equivalent” has the meaning given to such term under the
Pension Plan.
     (c) “Affiliate” with respect to the Company means the Parent and any other
entity controlled by, under the control of, or under common control with the
Company

 



--------------------------------------------------------------------------------



 



within the meaning of the Securities Exchange Act of 1934 or that is a member of
Company’s controlled group within the meaning of Sections 414(b) or 414(c) of
the Code.
     (d) “Beneficiary” means any person or entity designated by the Participant
or otherwise entitled to receive any benefits under the Plan which may be due
upon the Participant’s death.
     (e) “Benefit Accrual Service” means, with respect to a Participant, the
lesser of (i) the total months of benefit accrual service earned by the
Participant under the Pension Plan from, including, and after the Participant’s
Initial Participation Month and through the date of such Participant’s
Retirement or Termination, as applicable, or (ii) sixty (60) months. For
purposes of determining Benefit Accrual Service for purposes of the Plan, a
Participant’s benefit accrual service under the Pension Plan shall be determined
without regard to any limitation on the number of months of benefit accrual
service which are considered for benefit purposes under the Pension Plan.
     (f) “Benefit Offset Amount” means with respect to a Participant, the sum of
(i) a Participant’s combined accrued monthly benefit amount, stated as a Life
Annuity commencing at Normal Retirement Date, under the Pension Plan and the
Excess Plan and (ii) the Participant’s Social Security Offset Amount.
     (g) “Board” means the Board of Directors of Parent.
     (h) “Cause” has the meaning set forth in any employment or other similar
written agreement between a Participant and the Company which governs the terms
and conditions of a Participant’s employment with the Company. In the absence of
such an agreement, or if such agreement does not define “Cause,” then “Cause”
shall mean the termination of a Participant’s employment by formal action of the
Board for any of the following reasons:
     (1) embezzlement, dishonesty, fraud or any illegal or unethical act or
omission in connection with the performance of Participant’s duties or as an
Employee that materially injures or reasonably could materially injure the
Company or any Affiliate or which does or reasonably could materially impair a
Participant’s ability to satisfactorily perform his assigned duties and
responsibilities;
     (2) conviction of (or plea of nolo contendere to) any (A) felony or (B) any
other crime involving moral turpitude, or any other conviction (or plea of nolo
contendere) that does or that reasonably could materially impair a Participant’s
ability to satisfactorily perform his assigned duties and responsibilities;
     (3) improper, willful and material disclosure of the proprietary
information of the Company or any Affiliate or other willful material breach of
a Participant’s fiduciary obligations to the Company; or

- 2 -



--------------------------------------------------------------------------------



 



     (4) any willful failure or refusal to follow lawful and good faith
directions of the Board or a duly authorized officer of the Company.
For purposes of this definition, no act or failure to act on the part of a
Participant shall be considered “willful” unless done, or omitted to be done, by
him in bad faith or without a reasonable belief that his action or omission are
in the best interests of the Company or its Affiliates. Any act or omission
based on a direction of the Board or based on the advice of counsel for the
Company or Parent shall be conclusively presumed to be done, or omitted to be
done, in good faith and in the best interests of Company or its Affiliates.
     (i) “Code” means the Internal Revenue Code of 1986, as amended.
     (j) “Committee” means the Anixter Inc. Employee Benefits Administrative
Committee or any successor thereto.
     (k) “Company” has the meaning given to such term in the introductory
paragraph hereto, provided that where the context so requires the term shall
also include each Affiliate that adopts this Plan with the consent and approval
of the Board.
     (l) “Compensation” means, for purposes of determining a Participant’s
Normal Benefit, the total cash remuneration paid or payable to a Participant
during a calendar year for services provided as an Employee which would be taken
into account for purposes of computing the Participant’s accrued benefit under
the Pension Plan.
     (m) “Compensation Committee” means the Anixter International Inc.
Compensation Committee or any successor thereto.
     (n) “Employee” means a person who is actively employed by the Company or an
Affiliate and who would be considered to be in an employer-employee relationship
with the Company or an Affiliate applying common law principles.
     (o) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     (p) “Excess Plan” means the Anixter Inc. Excess Benefit Plan or any
successor thereto.
     (q) “Final Average Compensation” means the average monthly compensation
amount determined under the Pension Plan as the participant’s final average pay
and which is used for purposes of computing such Participant’s accrued benefit
under the Pension Plan.
     (r) “Initial Participation Month” means with respect to a Participant the
calendar month as of which such Participant’s participation in the Plan is
approved by the Compensation Committee.

- 3 -



--------------------------------------------------------------------------------



 



     (s) “Life Annuity” means a monthly annuity that is paid to the retired
Participant for as long as he lives and which does not provide any payments to a
Beneficiary following the Participant’s death.
     (t) “Minimum Accrued Normal Benefit” means with respect to a Participant
the product of (A x B), where A is the Participant’s Minimum Normal Benefit and
B is a fraction the numerator of which is the Participant’s total months of
Benefit Accrual Service and the denominator of which is 60.
     (u) “Minimum Normal Benefit” means with respect to a Participant any
minimum monthly Life Annuity benefit payable to such Participant without regard
to the date benefit payments commence as may be specified on Exhibit A hereto
with respect to such Participant.
     (v) “Normal Benefit” means with respect to a Participant the greater of
(i) the monthly benefit amount payable to such Participant as a Life Annuity
commencing at the Participant’s Normal Retirement Date determined by reducing
the Target Benefit of such Participant as specified on Exhibit A by such
Participant’s Benefit Offset Amount or (ii) such Participant’s Minimum Normal
Benefit, if any.
     (w) “Normal Benefit Commencement Age” means the age so specified with
respect to a Participant on Exhibit A hereto.
     (x) “Normal Benefit Commencement Date” means, with respect to a
Participant, the first day of the seventh month following the month in which the
later of (i) the date such Participant attains Normal Benefit Commencement Age
or (ii) the date such Participant’s Retirement or Termination occurs.
     (y) “Normal Retirement Date” means the first day of the month coincident
with or next following the attainment by the Participant of age sixty-five (65).
     (z) “Parent” means Anixter International Inc., a Delaware corporation and
sole shareholder of the Company, or any successor thereto.
     (aa) “Participant” means an Employee, so designated by action of the
Compensation Committee, who is participating in the Plan.
     (bb) “Plan” means the Anixter Inc. Supplemental Executive Retirement Plan
as set forth herein and as amended from time to time.
     (cc) “Plan Administrator” means the Anixter Inc. Employee Benefits
Administrative Committee.
     (dd) “Pension Plan” means the Anixter Inc. Pension Plan or any successor
thereto.
     (ee) “Retirement” means with respect to a Participant any “separation from
service” (within the meaning of Section 409A of the Code) with the Company and
all

- 4 -



--------------------------------------------------------------------------------



 



Affiliates, other than termination by the Company for Cause, on or after the
Participant attains age sixty-five (65).
     (ff) “Retirement Date” means the first day of the month coincident with or
next following the date of a Participant’s Retirement.
     (gg) “Social Security Offset Amount” means with respect to a Participant
fifty percent (50%) of the assumed retirement benefit payable to such
Participant under the Social Security Act as in effect on the Participant’s
Retirement Date or Termination Date, as applicable, computed consistent with the
following assumptions: (i) no future increases in the social security wage base
or average national wages following such Retirement Date or Termination Date, as
applicable, (ii) such benefit is first payable on the Participant’s Normal
Retirement Date, without regard to when the Participant’s actual Social Security
Benefit Payments commence, and (iii) Participant has no covered wages for Social
Security purposes following such Retirement Date or Termination Date, as
applicable.
     (hh) “Target Benefit” means the monthly Life Annuity benefit commencing at
Normal Retirement Date stated as a percentage of Final Average Compensation and
so designated with respect to a Participant on Exhibit A hereto.
     (ii) “Termination” means a “separation from service” for purposes of
Section 409A of the Code from the Company and all Affiliates for any reason
prior to the Participant obtaining age sixty-five (65).
     (jj) “Termination Date” means the first day of the month coincident with or
next following the date of a Participant’s Termination.
     2.2 Gender and Number. Except when otherwise indicated by the context, any
masculine terminology used herein shall also include the feminine and the
feminine shall include the masculine, and the use of any term herein in the
singular may also include the plural and the plural shall include the singular.
SECTION 3
ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility. No Employee shall be eligible to participate in or accrue
a benefit under the Plan until such Employee’s participation in the Plan has
been approved by the Compensation Committee. An Employee shall become a
Participant as of the date so specified in the Compensation Committee approval
of such participation.
     3.2 Reemployment of Former Participant. A former Employee who is
re-employed shall be considered a Participant following such re-employment by
the Company and such former Employee shall accrue additional Benefit Accrual
Service following such re-employment, only if and to the extent such former
Employee is re-designated by the Committee and such re-designation is approved
by the Compensation Committee.

- 5 -



--------------------------------------------------------------------------------



 



SECTION 4
BENEFITS
     4.1 Normal Benefit. A Participant who has at least sixty (60) months of
Benefit Accrual Service at the time of his Retirement or Termination will
receive from the Plan a monthly benefit which is Actuarially Equivalent to a
Life Annuity commencing on his Normal Retirement Date in an amount equal to the
greater of his Normal Benefit or his Minimum Normal Benefit, if any, as computed
in accordance with Exhibit A, as in effect at the time of such Retirement or
Termination.
     4.2 Deferred Benefit. If a Participant continues in employment past his
Normal Retirement Date, the amount of his monthly benefit payable on Retirement
under Section 4.1 above shall be Actuarially Equivalent to the larger of his
Normal Benefit or Minimum Normal Benefit at Normal Retirement Date and
accordingly adjusted to reflect the deferral of benefit payments beyond his
Normal Retirement Date in a manner consistent with such adjustment under the
Pension Plan. However, in any event, the Participant’s benefit on his Retirement
Date shall be computed based on his Final Average Compensation as of his Normal
Retirement Date.
     4.3 Accrued Benefit. A Participant who has less than sixty (60) months of
Benefit Accrual Service at the time of his Retirement or Termination will
receive from the Plan a monthly benefit which is Actuarially Equivalent to a
Life Annuity commencing on his Normal Retirement Date in an amount equal to the
greater of his Accrued Normal Benefit or Minimum Accrued Normal Benefit as
computed in accordance with Exhibit A as in effect at the time of such
Retirement or Termination. Notwithstanding the foregoing, a Participant who has
less than sixty (60) months of Benefit Accrual Service at the time of his
Retirement or Termination shall receive his Normal Benefit or Minimum Normal
Benefit as determined under Section 4.1 if the Participant incurs an Eligible
Termination during a Protected Period. For this purpose, “Eligible Termination”
means the Participant’s Termination by the Company other than for Cause or the
Participant’s Termination for Good Reason. “Protected Period” means the period
commencing sixty (60) days before the effective date of a Change in Control and
ending on the second anniversary of such Change in Control. “Change in Control”
shall have the meaning set forth in any employment or other similar written
agreement between a Participant and the Company which governs the terms and
conditions of a Participant’s employment with the Company. In the absence of
such an agreement, or if such agreement does not define “Change in Control,”
then “Change in Control” shall mean (i) the approval by the shareholders of
Company or Parent of a plan of complete liquidation or dissolution of Company or
Parent; (ii) the consummation of a sale of all or substantially all of the
assets of Company or Parent; (iii) the consummation of any transaction as a
result of which any person (within the meaning of such term under the Securities
Exchange Act of 1934), becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of
securities of Company or Parent representing more than fifty percent (50%) of
the total voting power of all voting securities of Company or Parent then issued
and outstanding; or (iv) the consummation of a merger, consolidation,
reorganization, or business combination, other than a merger, consolidation,
reorganization or business combination which would result in the voting
securities of Company or Parent outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the
combined voting securities of Company or Parent or the surviving entity

- 6 -



--------------------------------------------------------------------------------



 



immediately after such merger, consolidation, reorganization of business
combination. “Good Reason” shall have the meaning set forth in any employment or
other similar written agreement between a Participant and the Company which
governs the terms and conditions of a Participant’s employment with the Company.
In the absence of such an agreement, or if such agreement does not define “Good
Reason”, then “Good Reason” shall mean any of the following conditions (not
consented to in advance by the Participant in writing or ratified subsequently
by the Participant in writing), but only if the Board receives notice of the
condition from the Participant within ninety (90) days of its initial existence
and such condition remain(s) in effect thirty (30) days after written notice to
the Board from the Participant of his intention to terminate his employment for
Good Reason which specifically identifies such condition: (i) any material
breach by the Company with respect to its obligation to pay compensation or
provide benefits to the Participant as set forth in any employment or other
similar written agreement between the Participant and the Company which governs
the terms and conditions of the Participant’s employment with the Company;
(ii) any material, adverse change in the Participant’s authority, as measured
against the Participant’s authority immediately prior to such change; (iii) any
assignment to the Participant of duties which constitute a material adverse
change from, and are inconsistent with, the duties of the Participant as
historically defined, or (iv) any relocation of Company’s principal business
office to a location that is more than 100 miles from Company’s current
principal business office during the Protected Period following a Change in
Control.
     4.4 Benefit Commencement and Form of Payment. Unless a Participant has made
a timely election under Sections 4.5 or 4.6 below, (i) payment of benefits under
the Plan will commence on such Participant’s Normal Benefit Commencement Date
and (ii) benefits will be paid in the form of a 50% Joint and Survivor Annuity
if the Participant is married on the benefit commencement date, otherwise
benefits will be paid in the form of a Life Annuity. If the Participant is to
receive his benefits in the form of a 50% Joint and Survivor Annuity for the
life of the Participant and any Beneficiary and has no valid Beneficiary
designation form on file, his spouse shall be deemed to be the Beneficiary. If
the Participant designates a Beneficiary which is not an individual, the
Beneficiary shall be deemed to have the same life expectancy as the Participant.
In such event, the monthly Joint and Survivor Annuity benefits shall be adjusted
so as to be Actuarially Equivalent to the Participant’s monthly Life Annuity
benefit and the amount of the survivor annuity shall be fifty percent (50%) of
the Participant’s monthly Joint and Survivor Annuity benefit payable to the
Participant. To be effective, any such election must be made in a timely manner
for purposes of, and otherwise in compliance with, Section 409A of the Code.
     4.5 Optional Payment Form. A married Participant may elect to receive his
benefit under the Plan in the form of a Life Annuity, rather than in the form of
a 50% Joint and Survivor Annuity. To be effective, any such election must be
made in a timely manner for purposes of, and otherwise in compliance with
Section 409A of the Code.
     4.6 Optional Benefit Commencement Date. A Participant may elect to have the
payment of benefits commence on any date which is both after his Normal Benefit
Commencement Date and on or before his Normal Retirement Date. In such event,
such Participant’s monthly benefit amount as of such date shall be adjusted so
as to be Actuarially Equivalent to a Life Annuity commencing on his Normal
Retirement Date equal to the greater of his Normal Benefit or his Minimum Normal
Benefit, if any, computed in accordance with

- 7 -



--------------------------------------------------------------------------------



 



Exhibit A, as in effect at the time of such Retirement or Termination. To be
effective, any such election of an optional benefit commencement date must meet
the following requirements: (i) the election must be made not less than twelve
(12) months prior to the date benefits would have otherwise commenced;
(ii) unless a payment relates to disability or death, the election must be made
before the Participant attains age sixty (60), and commencement of benefit
payments must be deferred for a period of no less than five (5) years from the
date the benefit payments would otherwise have commenced; and (iii) the election
shall not take effect until at least twelve (12) months after the date on which
such election is made.
     4.7 Pre-Retirement Death Benefits. If a Participant dies before payments
under the Plan have commenced, no special death benefits will be payable under
the Plan, but if the Participant has made a timely and effective Beneficiary
election, such Beneficiary will be entitled to receive a survivor benefit in an
amount equal to the survivor annuity that would have been payable to the
Beneficiary if the Participant had retired and begun receiving benefits in the
form of a 50% Joint and Survivor Annuity on the day before his death. The amount
of the monthly benefit payable to the Beneficiary shall be determined based on
the joint life expectancy of the Participant and the designated Beneficiary or
the life expectancy of the Participant if the designated Beneficiary is not an
individual.
     4.8 Disability Benefits. A Participant whose employment terminated due to
disability will not receive special benefits on account of disability, but will
be entitled to any benefit otherwise payable under Sections 4.1. or 4.2 above.
     4.9 Forfeiture of Benefits. Notwithstanding anything in this Plan to the
contrary, the Company’s obligations to make the payments hereunder and a
Participant’s right to receive benefits hereunder shall terminate in the event
that such Participant is terminated for Cause or after a Participant’s
Termination or Retirement the Committee discovers grounds which would have
constituted Cause had the Board been aware of such grounds during the
Participant’s employment.
     4.10 Special Tax Distributions. In the event that a benefit under the Plan
is required to be included in the income of a Participant under Section 409A of
the Code prior to the date such benefit would be payable to the Participant
under the terms of the Plan, the Participant shall receive an interim
distribution from the Plan in a lump sum, made as soon as reasonably possible
after the Committee determines that the benefit is includible in income, in an
amount equal to the amount required to be included by the Participant in income
under Section 409A of the Code. In such event, the amount of the monthly benefit
payable to the Participant under the Plan shall be adjusted such that the
combination of the revised monthly benefit and interim distribution amount are
Actuarially Equivalent to the Participant’s monthly benefit payable in the form
of a Life Annuity commencing at the Participant’s Normal Retirement Date. In
making such equivalency computation, the amount of the Life Annuity commencing
at the Normal Retirement Date and the amount of the interim distribution shall
both be converted into a lump sum amount payable at the Normal Retirement Date
and the lump sum value of the interim distribution subtracted from the lump sum
value of the Life Annuity, with the remainder then being converted to a Life
Annuity.

- 8 -



--------------------------------------------------------------------------------



 



SECTION 5
FINANCING
     5.1 Financing of Benefits. Benefits shall be payable, when due, by the
Company, out of its current operating revenue to the extent not paid from a
trust created pursuant to Section 5.2. The Company’s obligation to make payments
to the recipient when due shall be contractual in nature only, and participation
in the Plan will not create in favor of any Participant any right or lien
against the assets of the Company. No benefits under the Plan shall be required
to be funded by a trust fund or insurance contracts or otherwise.
     5.2 “Rabbi” Trust. In connection with this Plan, the Board may establish a
grantor trust (known as the “Anixter Inc. Executive Benefit Plan Trust”) for the
purpose of accumulating funds to satisfy the obligations incurred by the Company
under this Plan (and such other plans and arrangements as determined from time
to time by the Company). At any time, the Company may transfer assets to such
trust to satisfy all or part of the obligations incurred by the Company under
this Plan, in such amounts as may be determined in the sole discretion of the
Committee, subject to the return of such assets to the Company at such time as
determined in accordance with the terms of such trust. Any assets of such trust
shall remain at all times subject to the claims of creditors of the Company in
the event of the Company’s insolvency, and no asset or other funding medium used
to pay benefits accrued under the Plan shall result in the Plan being considered
as other than “unfunded” under ERISA or the Code. Notwithstanding the
establishment of a trust, the right of any Participant to receive future
payments under the Plan shall remain an unsecured claim against the general
assets of the Company.
SECTION 6
BENEFICIARY DESIGNATION
     6.1 Designation of Beneficiary.
     (a) All Beneficiary designations shall be in writing and signed by the
Participant. The designation shall be effective only if and when delivered to
the Company during the lifetime of the Participant. The Participant also may
change his Beneficiary or Beneficiaries by a signed, written instrument
delivered to the Company during his lifetime. The payment of amounts shall be in
accordance with the last unrevoked written designation of Beneficiary that has
been signed and delivered to the Company during the lifetime of the Participant.
All Beneficiary designations shall be addressed to the Secretary of Anixter Inc.
and delivered to his office, and shall be processed as indicated in
subsection (b) below by the Secretary or by his authorized designee.
     (b) The Secretary of Anixter Inc. (or his authorized designee) shall, upon
receipt of the Beneficiary designation:
     (1) Ascertain that the designation has been signed and in proper form, and
if it not , return it to the Participant for his signature or correction;

- 9 -



--------------------------------------------------------------------------------



 



     (2) If signed and in proper form, stamp the designation “Received”,
indicate the date of receipt, and initial the designation in the proximity of
the stamp.
     (c) Any Beneficiary designation shall be void and of no effect if the
designated Beneficiary predeceases the Participant.
     6.2 Ineffective Designation.
     (a) If the Participant does not designate a Beneficiary, or if for any
reason such designation is entirely ineffective, the amounts that otherwise
would have been paid to the Beneficiary shall be paid to the Participant’s
estate as the alternate Beneficiary.
     (b) If a designation is effective in part and ineffective in part, to the
extent that a designation is effective, distribution shall be made so as to
carry out as closely as discernable the intent of the Participant, with result
that only to the extent that a designation is ineffective shall distribution
instead be made to the Participant’s estate as an alternate Beneficiary.
     6.3 Simultaneous Death. If a Participant and Beneficiary die under
circumstances such that it is not possible to determine who died first, it is
presumed that the Participant survived the Beneficiary.
     6.4 Disclaimer. A Beneficiary may disclaim any benefit hereunder in
accordance with Internal Revenue Code Section 2518 and applicable state law.
SECTION 7
GENERAL PROVISIONS
     7.1 Employment/Participation Rights.
     (a) Nothing in the Plan shall interfere with or limit in any way the right
of the Company to terminate any Participant’s employment at any time, nor confer
upon any Participant any right to continue in the employ of the Company.
     (b) Nothing in the Plan shall be construed to be evidence of any agreement
or understanding, express or implied, that the Company will continue to employ a
Participant in any particular position or at any particular rate of
remuneration.
     (c) No Employee shall have a right to be selected as a Participant, or,
having been so selected, to be selected again as a Participant.
     (d) Nothing in this Plan shall affect the right of a recipient to
participate in and receive benefits under and in accordance with any pension,
profit sharing, deferred compensation or other benefit plan or program of the
Company. In addition, no payments under this Plan shall be deemed salary or
other compensation to the Participant for the purpose of computing benefits to
which the Participant may be entitled under any

- 10 -



--------------------------------------------------------------------------------



 



pension plan or other arrangements that the Company may have for the benefit of
its Employees.
     7.2 Nonalienation of Benefits.
     (a) No right or benefit under this Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance, or change, and any attempt to
anticipate, alienate, sell, assign, pledge, encumber or change the same shall be
void; nor shall any such disposition be compelled by operation of law except to
the extent required by law.
     (b) No right or benefit under this Plan shall be subject to a qualified
domestic relations order, as the benefits payable under this Plan are not
payable from a qualified plan as such term in used in the Code.
     (c) No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
benefits under the Plan.
     (d) If any Participant or Beneficiary hereunder should become bankrupt or
attempt to anticipate, alienate, sell, assign, pledge, encumber, or change any
right or benefit hereunder, then such right or benefit shall, in the discretion
of the Committee, cease, and the Committee shall direct in such event that the
Company hold or apply the same or any part thereof for the benefit of the
Participant or Beneficiary in such manner and in such proportion as the
Committee may deem proper.
     7.3 Severability. If any particular provision of the Plan shall be found to
be illegal or unenforceable for any reason, the illegality or lack of
enforceability of such provision shall not affect the remaining provisions of
the Plan, and the Plan shall be construed and enforced as if the illegal or
unenforceable provision had not been included.
     7.4 No Individual Liability. It is declared to be the express purpose and
intention of the Plan that no liability whatsoever shall attach to or be
incurred by the shareholders, officers, or directors of the Company or any
representative appointed hereunder by the Company, under or by reason of any of
the terms or conditions of the Plan.
     7.5 Applicable Law. The Plan shall be governed by and construed in
accordance with the internal laws of the State of Illinois without regard to its
conflicts of laws provisions, except to the extent governed by applicable
Federal law.
     7.6 Successors. The provisions of the Plan shall bind and inure to the
benefit of Company and its successors and assigns. The term successors as used
herein shall include any corporate or other business entity that shall, either
by merger, consolidation, purchase or otherwise acquire all or substantially all
of the business and assets of the Company, and successors of any such
corporation or other business entity.
     7.7 Indemnity of Committee. To the maximum extent permitted by applicable
law, the Company shall indemnify, hold harmless and defend the Committee and the
Compensation Committee, each member of the Committee and the Compensation
Committee, any employee of

- 11 -



--------------------------------------------------------------------------------



 



the Company, or any individual acting as an employee or agent of any of them (to
the extent not indemnified or saved harmless under any liability insurance or
any other indemnification arrangement) from any and all claims, losses, damages,
liabilities, costs and expenses (including attorneys’ fees) arising out of any
actual or alleged act or failure to act made in good faith in connection with
the Plans (or any related trust agreements), including expenses reasonably
incurred in the defense of any claim relating thereto.
     7.8 Overpayment. If the Committee determines that any Participant or
Beneficiary receives any payment to which he or she is not entitled hereunder,
the Committee may seek recovery of such overpayment, plus interest.
     7.9 Qualified Domestic Relations Order. If the Committee receives an order
purporting to be a qualified domestic relations order with respect to a
Participant’s benefit under the Pension Plan, for purposes of determining the
Participant’s Benefit Offset Amount, the benefit payable under such order shall
be considered a benefit payable to the Participant under the Pension Plan and
shall be combined with the Participant’s actual benefit under the Pension Plan.
     7.10 Information to Company. The Company shall furnish to the Committee in
writing all information the Company deems appropriate for the Committee to
exercise its duties hereunder. Such information shall include but shall not be
limited to the names of all Participants and their salary, date of birth,
employment, termination of employment, retirement, or death.
     7.11 Information to Participant. The Committee shall make available to such
Participant and Beneficiary for examination at the principal office of the
Company (or at such other location as may be determined by the Committee), a
copy of the Plan and such of its records or copies thereof as may pertain to the
benefits of such Participant or Beneficiary.
SECTION 8
PLAN ADMINISTRATION, AMENDMENT AND TERMINATION
     8.1 In General. The Plan shall be administered by the Committee, which
shall have the sole authority to construe and interpret the terms and provisions
of the Plan and determine the amount, manner and time of payment of any benefits
hereunder. The Committee shall maintain records, make the requisite calculations
and disburse payments hereunder, and its interpretations, determinations,
regulations and calculations shall be final and binding on all persons and
parties concerned. The Committee may adopt such rules as it deems necessary,
desirable or appropriate in administering the Plan and the Committee may act at
a meeting, in a writing without a meeting, or by having actions otherwise taken
by a member of the Committee pursuant to a delegation of duties from the
Committee. No member of the Committee may act, vote, or otherwise influence a
decision of the Committee specifically relating to his benefits, if any, under
the Plan.
     8.2 Claims Procedure. If the Committee denies a benefit, in whole or in
part, it shall advise the Participant or Beneficiary, as applicable, of (i) the
specific basis or bases for the denial (ii) references to the specific Plan
provisions upon which the denial is based (iii) a description of

- 12 -



--------------------------------------------------------------------------------



 



any additional material or information that the Participant or Beneficiary needs
to process the claim, and an explanation of why that material or information is
necessary; and (iv) a statement of the Plan’s appeal procedures as hereinafter
set forth. Any person dissatisfied with the Committee’s determination of a claim
for benefits hereunder must file a written request for reconsideration with the
Committee within 60 days of the denial by the Committee. Such person has the
right to request, free of charge, and obtain copies of all documents, records,
and other information that was relied upon by the Committee in denying such
person’s benefits or was submitted, considered, or generated in the course of
making the benefit denial, regardless of whether it was used in denying the
claim. This request must include a written explanation setting forth the
specific reasons for such reconsideration. The Committee shall review its
determination within 60 days, plus an extension for an additional 60 days in
special circumstances, and render a written decision with respect to the claim,
setting forth the specific reasons for such denial written in a manner
calculated to be understood by the claimant. Such claimant shall be given a
reasonable time within which to comment, in writing, to the Committee with
respect to such explanation. The Committee shall review its determination
promptly and render a written decision with respect to the claim. Such decision
upon matters within the scope of the authority of the Committee shall be
conclusive, binding, and final upon all claimants under this Plan. No claimant
may bring any action challenging a decision of the Committee at any time more
than one year after the final written decision of the Committee is rendered.
     8.3 Finality of Determination. The determination of the Committee as to any
disputed questions arising under this Plan, whether of law or of fact, or mixed
questions of law and fact, including questions of construction and
interpretation, shall be final, binding, and conclusive upon all persons.
     8.4 Delegation of Authority. The Committee may, in its discretion, delegate
its duties to an officer or other employee of the Company, or to a committee
composed of officers or employees of the Company.
     8.5 Expenses. The cost of payment from this Plan and the expenses of
administering the Plan shall be borne by the Company.
     8.6 Tax Withholding. The Company shall have the right to deduct from all
payments made from the Plan any federal, state, or local taxes required by law
to be withheld with respect to such payments.
     8.7 Incompetency. Any person receiving or claiming benefits under the Plan
shall be conclusively presumed to be mentally competent and of age until the
Company receives written notice, in a form and manner acceptable to it, that
such person is incompetent or a minor, and that a guardian, conservator,
statutory committee or other person legally vested with the care of his estate
has been appointed. In the event that the Company finds that any person to whom
a benefit is payable under the Plan is unable to properly care for his affairs,
or is a minor, then any payment due (unless a prior claim therefore shall have
been made by a duly appointed legal representative) may be paid to the spouse, a
child, a parent, or a brother or sister, or to any person deemed by the Company
to have incurred expense for the care of such person otherwise entitled to
payment.

- 13 -



--------------------------------------------------------------------------------



 



     In the event a guardian or conservator or statutory committee of the estate
of any person receiving or claiming benefits under the Plan shall be appointed
by a court of competent jurisdiction, payments shall be made to such guardian or
conservator or statutory committee provided that proper proof of appointment is
furnished in a form and manner suitable to the Company. Any payment made under
the provisions of this Section 8.7 shall be a complete discharge of liability
therefore under the Plan.
     8.8 Action by Company. Any action required or permitted to be taken
hereunder by the Company or its Board shall be taken by the Board, or by any
person or persons authorized by the Board.
     8.9 Notice of Address. Any payment made to a Participant or a Beneficiary
at the last known post office address of the distributee on file with the
Company, shall constitute a complete acquittance and discharge to the Company
and any director, officer or employee including, without limitation, members of
the Committee with respect thereto, unless the Company shall have received prior
written notice of any change in the condition or status of the distributee.
Neither the Company nor any director, officer or employee including, without
limitation, members of the Committee shall have any duty or obligation to search
for or ascertain the whereabouts of the Participant or the Beneficiary.
     8.10 Amendment and Termination. The Plan may be amended, suspended or
terminated, in whole or in part, by the Board, but no such action shall
retroactively reduce the benefits under the Plan which have accrued prior to the
effective date of such action. Following any such termination, benefits may be
paid out under the Plan only to the extent expressly permitted under
Section 409A of the Code and only to the extent such termination is implemented
in accordance with Section 409A of the Code. In addition, the Committee shall
have concurrent authority to make technical and/or clarifying amendments to the
Plan or amendments that either have no cost effect on the Company or an effect
that is not reasonably expected to exceed $10,000, plus any correlative
modifications thereto.
     IN WITNESS WHEREOF, the Company has caused this restatement of the Anixter
Inc. Supplemental Executive Retirement Plan to be executed by its duly
authorized officer as of this 25th day of February, 2009 to be effective as of
January 1, 2009.

                  Anixter Inc.    
 
           
 
  By:   /s/ Robert Eck     
 
     
 
   
 
  Title:   President and CEO     
 
     
 
   

- 14 -



--------------------------------------------------------------------------------



 



ANIXTER INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
EXHIBIT A
APPLICABLE FORMULA FOR NORMAL BENEFIT
ELIGIBLE EMPLOYEES AS OF JANUARY 1, 2009

     
Eligible Employee:
  Robert Grubbs, Jr.
Normal Retirement Date:
  First day of the month following 65th birthday
Target Benefit:
  Monthly Life Annuity benefit equal to fifty percent (50%) of Final Average
Compensation commencing at Normal Retirement Date
Benefit Offset:
  Benefit Offset Amount determined under Plan
Normal Benefit
  Target Benefit less Benefit Offset
Normal Benefit
   54
Commencement Age
   
Reduction:
  Normal Benefit to be actuarially reduced (using the same assumptions as
provided under the Anixter Inc. Pension Plan) for commencement prior to age 65
Minimum Normal Benefit
  $45,833.33 per month less monthly Benefit Offset amount without reduction for
payment commencing prior to Normal Retirement Date
Benefit Offset to Minimum
  Benefit Offset used for Normal Benefit computation actuarially reduced by the
actuarially equivalent
Normal Benefit
  reduction factor that would be used to determine the amount of the benefit at
commencement date that is Actuarially Equivalent to the Normal Benefit at the
Normal Retirement Date.
Eligible Employee:
  Dennis Letham
Normal Retirement Date:
  First day of the month following 65th birthday
Target Benefit:
  Monthly Life Annuity benefit equal to fifty percent (50%) of Final Average
Compensation commencing at Normal Retirement Date
Benefit Offset:
  Benefit Offset Amount determined under Plan
Normal Benefit:
  Target Benefit less Benefit Offset
Normal Benefit
   56
Commencement Age
 
Reduction:
  Normal Benefit to be actuarially reduced (using the same assumptions as
provided under the Anixter Inc. Pension Plan) for commencement prior to age 65
Minimum Benefit:
  None

